internal_revenue_service number release date index number ---------------------------------------- ----------------------------- -------------------------------------- ---------------------------- in re --------------------------------------------- ----------------------- department of the treasury washington dc person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-138860-03 date february legend decedent trust foundation trustee date date date a b c d e plan plan annuity court state citation citation dear -------------------- ----------------- ---------------------------------------------------------------------- --------------------------------------- --------------------------------------------------------------------------------- -------------------------------- -------------------------- ------------------- ---------------- ---- -------------------------------------------------- -------------------------------------------------------------- ----------------------------------- --------------------------------------------------------------------------------- -------------------------------- ------------------ ----------------------------------------------------------------- ------------------------------------------------- plr-138860-03 this is in response to your date letter and prior correspondence in which you requested rulings concerning the federal estate and income_tax consequences of the proposed reformation of a_trust as described below article fifth b provides that foundation is to keep distributions received in a the facts and representations submitted are summarized as follows decedent died on date article fifth of decedent s will provides that the residue of decedent s estate is to be held in trust for the benefit of foundation foundation is a foundation described in sec_501 and sec_2055 of the internal_revenue_code article fifth a provides that one year after the date of decedent s death and continuing annually thereafter trustee is to distribute from the principal of trust to foundation an amount equal to the then value of the principal assets of trust if there has been an increase in the value of the principal assets of trust during the year but not exceeding a of the then value of principal assets of trust on the first anniversary b on the second anniversary c on the third anniversary d on the fourth anniversary or e on the fifth through the twentieth anniversary and after the twentieth anniversary an amount equal to the prior year s increase in value of the principal assets of trust regardless of whether or not it exceeds any top limit separate fund called the decedent memorial fund of foundation the provisions of foundation trustee to educational and charitable institutions qualifying as charities under the internal_revenue_code in such proportions as may seem proper to the foundation annually after distribution of principal by a distribution from decedent’s plan and decedent’s plan the plans in addition trust will be funded by a distribution from decedent’s annuity it is represented that the plans are qualified_plans under sec_401 the annuity is not a qualified_plan under sec_401 or an individual_retirement_account ira but is a tax-sheltered annuity that was purchased by decedent as an investment and the decedent’s basis in the annuity was greater than the fair_market_value of the annuity at the date of decedent’s death article fifth d provides that foundation is to distribute all amounts received from in addition to receiving the residue of the decedent’s estate_trust will be funded article fifth c provides that trustee is to hold the assets of the trust subject_to article fifth e provides that trustee is to add income to the principal of trust decedent s attorney scrivener of decedent s will stated by affidavit that he inadvertently failed to include the appropriate language in trust to qualify it for the charitable estate_tax deduction and ensure that the receipt for the plans and the annuity plr-138860-03 by trust would not be subject_to income_tax because trust would be a tax-exempt_organization the scrivener stated a decedent thought his estate would get the same tax treatment as it would have if he had simply left the residue of his estate to foundation on date the executor of decedent s estate petitioned court to reform trust trust as reformed provides that the trustee is to distribute the net_income of trust at least annually to foundation trust as reformed provides that any successor_in_interest to foundation shall be a qualifying charity under sec_501 distribute the net_income and portions of the principal is to be exercised solely for the purposes herein expressed and is to be subject_to the following conditions trust as reformed also provides that the direction given to the trustee to this trust is organized and shall be operated exclusively for one or more exempt purposes and if the trustee so elects for the trust to qualify as an organization described in sec_509 for one or more of the purposes described in sec_509 as used in this trust exempt purposes shall mean only such purposes as constitute charitable educational religious literary or scientific purposes within the meaning of sec_501 and also with the meaning of sec_170 and sec_2055 but only to the extent they also constitute public charitable purposes under the applicable laws of state no part of the net_income or principal of this trust shall at any time inure to the benefit of or be distributable to any trustee or other individual except that reasonable_compensation may be paid for services rendered to or for the trust pursuant but not limited to the provisions of item sixth g below and payments and distributions may be made in furtherance of its purposes no substantial part of the activities of this trust shall be the carrying on of propaganda or otherwise attempting to influence legislation in or to intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office the trustee shall not engage in any activity not permitted to be carried on by and shall not exercise any power or discretion granted by the terms of this instrument or by law which may not be exercised by a_trust which is exempt from federal income_taxation under sec_501 as an organization described in sec_501 if at any time the trust is a private_foundation as defined in sec_509 the trustee shall distribute income for each taxable_year at such time and in such manner as not to become subject_to the tax on undistributed_income imposed by sec_4943 shall not engage in any act of self-dealing as defined in section plr-138860-03 d shall not retain any excess_business_holdings as defined in sec_4943 shall not make any investments in a manner which will incur liability under sec_4944 and shall not make any taxable_expenditures as defined in sec_4945 it is decedent’s intent that this trust shall be an organization exempt from federal income_taxation under sec_501 as an organization described in sec_501 be exempt from or not subject_to income_taxation under the laws of state be described in both sec_170 and sec_2055 and if the trustee so elects for the trust to qualify as an organization described in sec_509 be described in sec_509 and the provisions of this instrument shall be liberally construed to effect such intent in furtherance of this intent the trustee may reduce or release any right power or discretion granted to the trustees by the terms of this instrument or by law the trust herein evidenced may not be altered amended modified or revoked by the trustees on date court ordered that trust be reformed in accordance with the petition the order is effective when the internal_revenue_service issues the requested favorable letter_ruling effective as of date the date of decedent’s death the executor of decedent s estate requests the following rulings an estate_tax charitable deduction will be allowed for the value of trust as reformed decedent s qualified_plan benefit will not be subject_to tax as income when received by trust as reformed since trust is a tax-exempt_organization under sec_501 sec_2001 provides that a tax is imposed on the transfer of the taxable ruling_request estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides generally that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a trustee or trustees but only if such contributions or gifts are to be used by such trustee or trustees exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals such trust would not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf in 387_us_456 the supreme court sec_20_2055-1 of the estate_tax regulations provides generally that a plr-138860-03 of or in opposition to any candidate for public_office deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent's gross_estate and transferred by the decedent during his lifetime or by will to a trustee or trustees if the transferred property is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals if no substantial part of the activities of such transferee is carrying on propaganda or otherwise attempting to influence legislation and if in the case of transfers made after date such transferee does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office held that where the issue involved is the determination of property interests for federal estate_tax purposes and the determination is based on state law the highest court of the state is the best authority on its own law the service however is not bound by a lower court decision if there is a decision by a lower court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court that the mistake of a scrivener in preparing a deed or other writing may be established by parol evidence and the instrument reformed accordingly however the evidence required to reform a written instrument must be clear precise convincing and of the most satisfactory character citations omitted circumstances a court in equity may reform a deed whether the omission in the deed was in truth and in fact a mistake or inadvertence depends upon findings_of_fact of a chancellor who sees and hears the witness and which if approved by the court in banc would warrant a decree of reformation in citation state’s supreme court stated that i t is well settled in this state in citation state’s supreme court stated that under appropriate in this case decedent’s charitable intention to benefit foundation is clear from his will from the sworn affidavit decedent’s attorney stated that the decedent intended that trust would qualify for a charitable estate_tax deduction but a scrivener’s error was made accordingly based on the facts submitted and representations made we conclude that an estate_tax charitable deduction will be allowed for the value of trust as reformed ruling_request sec_501 provides that an organization_exempt_from_taxation under sec_4940 imposes on each private_foundation which is exempt from sec_501 describes corporations trusts and associations organized and sec_501 exempts from federal income_taxation organizations described in plr-138860-03 sec_501 operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 shall be subject_to tax to the extent provided in parts ii referring to the tax on termination of private_foundation_status iii referring to the tax on unrelated_business_income of charitable etc organization and vi referring to the tax on political organizations of subchapter_f but notwithstanding parts ii iii and vi of subchapter_f shall be considered an organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year investment_income is the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the allowable deductions gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 and royalties but not including any such income to the extent included in computing the tax imposed by sec_511 provides that in the case of a distribution from an estate or a_trust described in sec_4947 or such distribution shall not retain its character in the hands of the distributee for purposes of computing the tax under sec_4940 described in sec_501 other than income from an unrelated_trade_or_business is not subject_to federal_income_tax by reason of sec_501 in the form of distributions from decedent’s plans and annuity is not income from an unrelated_trade_or_business therefore distributions form decedent’s plans and annuity are not subject_to tax as income when received by trust sec_53_4940-1 of the foundation and similar excise_taxes regulations sec_4940 provides that the term gross_investment_income means the except in certain situations not relevant here the income of an organization trust is an organization described in sec_501 income received by trust sec_4940 provides that for purposes of subsection a the net plr-138860-03 distribution amounts from qualified_employee pension plans and individual_retirement_accounts are treated as deferred_compensation for federal_income_tax purpose the term gross_investment_income under sec_4940 includes interest dividends rents payments_with_respect_to_securities_loans and royalties but does not include deferred_compensation therefore distributions to trust from decedent’s plans will not constitute gross_investment_income for purposes of imposing the excise_tax described in sec_4940 investment_income for purposes of sec_4940 in this case there would be no gross_investment_income because decedent’s basis in the annuity was greater than the fair_market_value of the annuity on the date of decedent’s death accordingly we rule that trust will not recognize taxable_income upon receipt of distributions from decedent’s plans and annuity and that trust will not be subject_to the federal excise_tax on net_investment_income under sec_4940 when it receives distributions form decedent’s plans and annuity although distributions from an annuity to a private_foundation might include gross in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes copy of this letter cc -
